 BILINSKI SAUSAGE MANUFACTURING COMPANY, INC.2292. Sales Drivers, Sales & ServiceLocal 176,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America,isa labor organizationwithin the meaningof the Act.3.The evidence adduced does not establish that Respondent violated Section8(a)(1) of the Act in the manner specified in the complaint(as amended at thehearing).[Recommendationsomitted from publication.]Bilinski Sausage Manufacturing Company, Inc.andAmalgam-atedMeat Cutters, Butcher Workmen and Affiliated Craftsof North America,District Union LocalNo. 1, AFL-CIOandLocal 294, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of AmericaandIndepend-ent Employees Association of the Bilinski Sausage Mfg. Co.,Inc., Party in Interest.Cases Nos. 3-CA-1443 (formerly 2-CA-6797) and 3-CA-1444 (formerly 2-CA-6800). July 19, 1961DECISION AND ORDEROn November 28, 1960, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.He further found that the Respondent hadnot engaged in any unfair labor practice within the meaning of Sec-tion 8(a) (2) of the Act, as alleged in the complaint, and recom-mended dismissal of the allegation pertaining thereto.'Thereafter,the General Counsel and the Respondent filed exceptions to the In-termediate Report and briefs in support thereof.2Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three--member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's 'findings, conclu-sions, and recommendations, except as modified herein.1As no exception was taken to the Trial Examiner's finding that the Respondent didnot violate Section 8(a)(2), we adopt such findingpro formaAccordingly, we shalldismiss the 8(a) (2) allegation of the complaint.2 As the complaint did not allege that a strike, commencing on February 15, 1960, wasan unfairlabor practice strike, and as such issue was not litigated, we make no findings.on the General Counsel's exceptions based on the Trial Examiner's failure to find thatthe strike was an unfair labor practice strike and on the Trial Examiner's .failure torecommend relief for the stnkers132 NLRB No. 18.0 230DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.We find, as did the Trial Examiner, that the Respondent vio-lated Section 8(a) (1) of the Act by interrogating its employees asto their union membership and by threatening an employee with dis-charge for joining a union, as more fully set forth in the IntermediateReport.2.With respect to the allegation of 8(a) (5) the Trial Examinerfound that, on July 17, 1959, when Bilinski met with the union rep-resentatives, Bilinski knew, as he testified, from the information sup-plied to him by an unnamed employee on July 16, and from theresponse of the employees at the meeting called by Bilinski on thesame day, that his employees had organized.He further found, inview of his independent 8(a) (1) findings, that the Respondent's re-fusal to negotiate with the unions on July 27,3 and at all times there-after, was not based on any bona fide doubts as to the appropriatenessof the proposed units or the unions' majority status, respectively, butwas intended to gain time within which to undermine their repre-sentative status.Accordingly, he concluded that the Respondentviolated Section 8 (a) (5).We agree with the Trial Examiner that the Respondent refused tobargain within the meaning of Section 8(a) (5), and for an additionalreason.4As we view the case, we have here a respondent who insists on anelection for the asserted reason that he wants a determination of theunion's majority status when, as the Trial Examiner found, he has nogenuine doubt as to such majority status.Thus, on July 16, 1959, anunnamed employee informed Bilinski that the Respondent's em-ployees had organized.Later the same day, in reply to Bilinski'sinterrogation, the employees as a body confirmed the fact that theyhad joined a union. The next day, at the meeting attended by Bilin-ski, the Teamsters representative laid the authorization cards of bothunions before the Respondent's representatives and offered to allowa card check by an impartial person. The Respondent did not exam-ine the cards.While this meeting was in progress, the Respondent'struckdrivers were engaged in a strike and they did not resume workuntil the Respondent agreed to negotiate with the unions. In thenotice to the employees, posted on July 27, 1959, the Respondentstated, in part . . . "We thought that if you'd all signed cards wehad to sign the papers, so we signed ...." s At the hearing in8We correct the Trial Examiner's inadvertent error in dating the refusal to bargainfrom July 27 instead of July 28*Member Leedom,however, would base the finding of unlawful refusal to bargain solelyon his colleagues'"additional"reason.In his view, the theory of the Trial Examiner,which his colleagues adopt, is insufficiently supported by the evidence.5 InBrown Truck and Trailer Manufacturing Company, Inc,et at,106 NLRB 999,1001,the Board stated- "In the 18 years that this Board has administered the Act,it has consistently-and with judicial approval and legislative acquiescence-held that aunion's majority status can properly be determined by membership or authorization cards " BILINSKI SAUSAGE MANUFACTURING COMPANY, INC.231this case, Bilinski admitted that, on July 17, 1959, when he signedthe recognition forms, he felt that the Meat Cutters "represented"the Respondent's production and maintenance-employees and that he"believed" the Teamsters' representative that the Teamsters repre-sented the Respondent's drivers.Nevertheless, on July 28, 1959, theRespondent informed the unions that it refused to recognize theunions as representatives of the employees because, as stated by theRespondent, of the absence of "proper proof that your unions in factrepresent a majority of them," and announced that it had filed peti-tions for investigation of their status as representatives.InUnited Mine Workers of America v. Arkansas Oak Flooring Co.,the Supreme Court stated : (351 U.S. 62,74-75)Section 7 recognizes the right of the instant employees "tobargain collectively through representatives of their own choos-ing," and leaves open the manner of choosing such representativeswhen certification does not apply ... .Section 9 (a) provides that representatives "designated or se-lected for the purposes of collective bargaining by the majorityof the employees in a unit appropriate for such purposes, shall bethe exclusive representatives of all the employees in such unit forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, or other conditions of employ-ment. ..."Under those sections and by virtue of the conceded majoritydesignation of the union, the employer is obligated to recognizethe designated union .. . .As in the cited case, we find that the Respondent's insistence on certi-fication is no defense. Since the Respondent had no genuine doubt asto the majority status of the unions, its insistence upon elections forthe sole reason of proving something, of which it was already con-vinced, is to impose an unnecessary obstacle to collective bargaining.Such a course of conduct falls short of meeting the obligations of theAct to recognize and negotiate with the designated union and amountsto a refusal to bargain in good faith.Accordingly, we find that theRespondent refused to bargain with the unions within the meaning ofSection 8(a) (5) by refusing to recognize the unions as the exclusiverepresentative of the employees in the respective units on and afterJuly 28,1959.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Bilinski SausageManufacturing Company, Inc., Cohoes, New York, its officers, agents,successors, and assigns, shall : 232DECISIONSOF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Refusing to bargain collectively in good faith concerning wages,hours, and other terms and conditions of employment with Amalgam-ated Meat Cutters, Butcher Workmen and Affiliated Crafts of NorthAmerica, District Union Local No. 1, AFL-CIO, as the exclusiverepresentative of all its employees in the following appropriate unit :All production and maintenance employees employed by the Respond-ent Employer at its Cohoes plant, exclusive of all other employeesand all supervisors as defined in Section 2(11) of the Act.(b)Refusing to bargain collectively in good faith concerningwages, hours, and other terms and conditions of employment withLocal 294, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusive representative ofall its employees in the following appropriate unit : All driver-salesmen employees of the Respondent Employer employed at itsCohoes plant, exclusive of all other employees and all supervisors asdefined in Section 2 (11) of the Act.(c) Interrogating employees concerning their membership in oractivities on behalf of the above-named unions, or any other labororganization, in a manner constituting interference, restraint, orcoercion in violation of Section 8(a) (1) of the Act; or threateningto discharge employees for their membership in or activities on behalfof the above-named unions, in violation of Section 8(a) (1) of theAct.(d) In any like or related manner interfering with, restraining,or coercing such employees in the exercise of the rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the above-namedunions, respectively, as the exclusive representatives of all the em-ployees in the respective appropriate units, and embody in a signedagreement any understanding reached.(b)Post at its plant, copies of the notice attached hereto marked"Appendix." 6 Copies of said notice, to be furnished by the RegionalDirector for the Second Region, shall, after being duly signed by theRespondent or its representative, be posted by the Respondent im-mediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order " BILINSKISAUSAGE MANUFACTURING COMPANY,INC.233(c)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this. Order, what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, to the extent that it al-leged that the Respondent violated Section 8(a) (2) of the Act, be,and it hereby is, dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL, upon request, bargain collectively with AmalgamatedMeat Cutters, Butcher Workmen and Affiliated Crafts of NorthAmerica, District Union Local No. 1, AFL-CIO, as the exclusiverepresentative of all employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours of employment,and other conditions of employment, and, if an understandingis reached, embody such understanding in a signed agreement.The bargaining unit is :All production and maintenance, employees employed at theCohoes plant, exclusive of all other employees and all super-visors as defined in Section 2(11) of the Act.WE WILL, upon request, bargain collectively with Local 294,International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusive representative ofall employees in the bargaining unit described below, with re-spect to rates of pay, wages, hours of employment, and otherconditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.The bar-gaining unit is :All driver-salesmen employed at the Cohoes plant, exclusiveof all other employees and all supervisors as defined in Sec-tion 2 (11) of the Act.WE WILL NOT interrogate our employees concerning their mem-bership in or activities on behalf of the above-named unions, orany other labor organization, in a manner constituting interfer-ence, restraint, or coercion in violation of Section 8(a) (1) of theAct.WE WILL NOT threaten to discharge employees for their mem-bership in or activities on behalf of the above-named unions inviolation of Section 8 (a) (1) of the Act. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their rights toself-organization, to form labor organizations, to join or assist theabove-named Unions, or any other labor organizations, to bar-gain collectively through representatives of their own choosing,to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain fromany and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.All our employees are free to become, remain, or refrain from be-coming members of the above-named unions, or any other labor or-ganization, except to the extent that this right may be affected by anagreement in conformity with Section 8 (a) (3) of the Act, as modi-fied by the Labor-Management Reporting and Disclosure Act of 1959.BILINSKI SAUSAGE MANUFACTURINGCOMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remainposted for 60 days from the date hereof,and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,with all parties represented except Independent Employees As-sociation of the Bilinski Sausage Mfg. Co., Inc., was heard before W. Gerard Ryan,the duly designated Trial Examiner,at a hearing held in Albany,New York, onApril 21,22, 25,27, 28, and 29,1960.Prior to the hearing Respondent Employer'smotion for a bill of particulars was deniedin totoby Trial Examiner Thomas S.Wilson.The issues presented by the pleadings were whether the Respondent Employer,Bilinski Sausage Manufacturing Company, Inc., violated Section 8(a)(1), (2), and(5) of theAct.TheGeneral Counsel and counsel for Bilinski Sausage Manufac-turing Company, Inc., presented oral argument.Counsel for Bilinski Sausage Manu-facturing Company,Inc., filed a brief.No brief has been received from the GeneralCounsel.Upon the entire record in the case,and frommy observation of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTBilinski SausageManufacturingCompany,Inc.,herein called Respondent Em-ployer,isand has been at all times herein mentioned,aNewYork corporationmaintaining its principal office, plant,and place of business at 41 LarkStreet, inthe city of Cohoes,Stateof New York,hereincalled the Cohoesplant, and is nowand has been continuously engaged at said plant and place of business in the manu-facture,sale, and distribution of sausages and other meat products.During theyear ending December 31,1958,the Respondent Employerin the course and con-duct of its business operations,caused tobe purchased,transferred,and delivered BILINSKI SAUSAGE MANUFACTURING COMPANY, INC.235to its Cohoes plant, meat and other goods and materials valued at in excess of$400,000, of which goods and materials valued at in excess of $200,000 were trans-ported to said plant in interstate commerce directly from States of the United Statesotherthan the Stateof NewYork.I find the Respondent Employer is, and hasbeen at all times material hereiii,engaged in commerce within the meaning ofSection2(6) and (7)of theAct, and that itwill effectuate the policiesof the Actfor the Board to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVED1.Amalgamated Meat Cutters, Butcher Workmen and Affiliated Crafts of NorthAmerica, District Union Local No. 1, AFL-CIO (herein called Meat Cutters), is alabor organization within the meaning of the Act.2.Local 294, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (herein called Teamsters), is a labor organizationwithin the meaning of the Act.3. Independent Employees Association of the Bilinski Sausage Mfg. Co., Inc., isa labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Violations of Section 8(a) (1)The complaint alleged that in violation of Section 8 (a) (1) on or about July 16,1959, Respondent Employer, through John Bilinski, its general manager and secre-tary, interrogated its employees concerning their membership in, activities on behalfof, and sympathy in, Meat Cutters and Teamsters.Following the information from an unnamed employee on July 16, 1959, JohnBilinski later that afternoon called a meeting of the employees and learned fromthem that a majority, if not all, of the employees had organized.While he did notthen individually interrogate them as to whether they had joined, he asked themcollectively, in substance, if what he had beard was true, that they had joined aunion.He was assured by them that his information was correct.He then toldthem how his feelings had been hurt by their lack of confidence in him by not com-ing to him first if they had any complaints or problems. Further, on or about July20, 1959, John Bilinski called employee Mary Flavin into his office and remarkedthat he thought they were good friends.When she replied that they were, he askedwhy she joined the Union. She answered that everybody else had joined, so shedid too.Bilinski denied that he asked the employees at the meeting of July 16 ifthey had joined the Union and denied that he had the conversation with Flavin onJuly 20. I do not credit his denials and I do credit William Mein with respect tothat part of his testimony that Bilinski had interrogated the employees collectivelyat the meeting as set forth above, and I credit that part of Mary Flavin's testimonythat she was interrogated by Bilinski on July 20. I find that by the foregoing inter-rogation the Respondent Employer violated Section 8(a)(1) of the Act.The complaint further alleged that in violation of Section 8(a)( I) the Respond-ent Employer through its assistant treasurer, Adele Masenas, in or about the periodJuly 20 to 23, 1959, interrogated its employees concerning their membership in,activities on behalf of, and sympathy in, Meat Cutters and Teamsters; and that inor about the same period, Adele Masenas threatened its employees with dischargeif they became or remained members of Meat Cutters or Teamsters or gave anyassistanceor support to said unions.On the basis of the testimony of Walter Dob-romilskyj, which I credit, I find that on or about July 20, 1959, Masenas asked himif he had signed a card and he replied that everybody had signed and he had signedtoo.Upon hearing that she told him that she could fire him for signing the cardand he replied that if she wanted to fire him she could do so. By such interroga-tion and threats, I find that the Respondent Employer thereby violated Section8(a)(1) of the Act.B. The alleged violation of Section 8(a) (1) and (2)The complaint further alleged that the Respondent Employer violatedSection8(a)(1) and(2) of the Act in that during the period from July 20 to 23, 1959, itsgeneral managerand secretary, John Bilinski, urged and encouraged employees ofI In addition to the unfair labor practices as found, there is controversial testimony inthe record relating to conversations between employees and corporate officers which I donot resolve and make no findings thereon In view of the fact that such conversations arenot alleged in the complaint to be unfair labor practices 236DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent Employer to form and join Employees Association; and that on orabout July 24, 1959, John Bilinski permitted Employees Association to conduct itsmeetings and to engage in organization activity at the Cohoes plant, and to solicitfor members among the employees at its Cohoes plant during working hours.I find the proof insufficient to establish that John Bilinski permitted EmployeesAssociation to conduct its meetings and to engage in organizational activity at theCohoes plant and to solicit for members among the employees at its Cohoes plantduring working hours.Other than the employees' meeting in the sausage kitchenon July 24, 1959, after working hours, there is no evidence that John Bilmski per-mitted Employees Association to conduct its meetings and to engage in organiza-tional activity at the plant and to solicit members during working hours.Withrespect to the meeting of the employees (not the Employees Association for it hadnot then been formed) in the kitchen on July 24, William Mein testified that he,and employees Favreau and Kopcha, asked permission to use the kitchen for ameeting of the employees and Bilinski granted it; that the meeting took place inmid-afternoon and there were no company officers or other management personnelpresent.Favreau contradicted Mein by testifying that he, not Mein, went to seeJohn Bilinski and asked him for the use of the kitchen.Bilinski testified thatKopcha (not Mein or Favreau) did not cask but informed Bilinski they were goingto have ameetingin the kitchen; that it was not uncommon for an employee to usecompany property or facilities without advance permission.Bilinski testified thatKopcha did not indicate the purpose of the meeting and Bilinski did not ask orknow the purpose. Bilinski testified further the meeting took place about 4:30 p.m.,after working hours.At the meeting all but two employees were there.Mein, Kopcha, and Favreauspoke at the meeting.Mein told the employees what Kowalchyk and his minister,Reverend Ross, had said.2Mein testified that everyone there voted to contact Gray,an attorney in Troy, and they instructed Kopcha to contact Gray.Thus it was atthismeeting that the employees voted to form their own association and get intouch with Attorney Gray for that purpose.Favreau, called by General Counsel, testified that about July 20 to 27, JohnBilinski asked "Why we couldn't get up a union of our own to be handled the sameway as an outside union" and said "They could give as much to us as any union out-side could, and it would keep the group inside like it was before, one happy family,providing we wouldn't head for the moon," and Favreau agreed with him.He con-tinued to testify that about a week later, July 27 to August 3, he had another con-versation with Bilinski but could not recall what was said in it except that an inde-pendent or company union "pretty near the same as the first time" was discussed,and Favreau told Bilinski that "we did get somebody to take care of the matter."Then, after testifying that it was after these conversations that the employeesformed the independent union, Favreau testified in self-contradiction that the firstmention he heard of any independent movement came from a group of employees;that no company officer mentioned it before this time; and continued that he,Favreau, could not say he ever heard Bilinski suggest to any employee, including him-self, that they form an independent union; and that all the conversations with JohnorWalter Bilinski or Adele Masenas came after the employees had decided to forman independent union.WilliamMein testified at one point that his conversations with Kowalchyk andReverend Ross followed a conversation on July 20 with John Bilinski in which, ac-cording to Mein, Bilinski had originated the idea of an independent union.Buton cross-examination, confronted with his prehearing affidavit, Mein finally admittedthat he got the idea of an independent organization, as well as Attorney Gray'sname, from both Kowalchyk and Reverend Ross before he ever discussed it withBilinski.With respect to the July 20 conversation, Mein testified that John Bilin-ski had a conversation with him, Favreau, and Kopcha in which Bilinski suggestedforming an independent union.Mein, however, is contradicted by the testimony ofFavreau that he could not recall Bilinski ever suggesting to any employee, includinghimself, that they form an independent association.Employee Kopcha did not testifyregarding such conversation. John Bilinski testified there was no such conversationand that he made no such suggestion In view of the conflict in the testimony ofMein and Favreau, I credit the testimony of John Bilinski on this point and find2Kowalchykwas a customeron Mein's sales route who suggested to Mein on July 17that the employees form an independent association and mentioned Attorney Gray inTroy as the person to be contacted in that regard.Reverend Ross Is Mein's ministerwho, in a conversation with Mein shortly thereafter, expressed his disapproval of theTeamsters. BILINSKI SAUSAGE MANUFACTURING COMPANY, INC.237that no such conversation took place and that no report of the employeesmeeting inthe kitchen on July 24 was made to him; and that Bilinski's first information aboutan independent organization was on Monday, July 27, when it was being freelydiscussed by employees in the plant and he heard it because he works side by sidewith them all the time.I further find that John Bilinski did not, as alleged in the complaint, permit Em-ployees Association to conduct its meetings at the plant.The one meeting of em-ployees in the plant kitchen on July 24 after working hours was permitted byBihnski; but, according to that part of Bilinski's testimony which I credit, the purposeof the meeting was not indicated to him and he did not ask or know the purposeof the meeting.I shall, therefore, recommend that paragraphs 8 and 18 of the complaint whichalleged a violation of Section 8(a) (2) of the Act be dismissed.C. The refusal to bargainThe complaint alleged that at all times since on or about July 17, 1959, the Re-spondent Employer refused and has continued to refuse to bargain collectively withMeat Cutters as the exclusive representative of the production and maintenanceemployees constituting an appropriate unit and with Teamsters as the exclusiverepresentative of the drivers and warehousemen employees constituting anotherappropriate unit.The answer of the Respondent Employer admitted the allegations of the complaintthat all production and maintenance employees of the Respondent Employer andthat all drivers and warehousemen employed by the Respondent Employer consti-tute respectively units appropriate for collective bargaining.At the hearing it de-veloped that there were no warehousemen employed by the Respondent Employerand it was stipulated that the three driver-salesmen constituted an appropriate unit.The complaint alleged and the answer of the Respondent Employer admittedthat on or about July 17, 1959, Meat Cutters and Teamsters requested recognition asbargaining representatives.On or about July 10, 1959, employee William Mein, a driver-salesman employedby Respondent Employer, communicated with Marvin Pizzo, a representative ofMeat Cutters, with a view to meeting with the employees.Upon learning that Meinand two others were driver-salesmen, Pizzo said he would bring with him a repre-sentative of Teamsters.On July 13 all the driver-salesmenand a majority of theproduction and maintenance employees met at the home of William Mein and allthe employees present signed cards designating Teamsters and Meat Cutters re-spectively as their collective-bargaining representatives.Itwas stipulated that onor about July 16, 1959, there were employed 3 driver-salesmen and 15 productionand maintenance employees.As already discussed,supra,on July 16, 1959, an unnamed employee who askedthat his name not be divulged, informed John Bilinski, the secretary and generalmanager of the Respondent Employer, that the employees had organized and wanteda union.The employee called this a dirty deal but did not amplify his remarks oridentify any of the employees and was not asked to do so by BilinskiLater thatafternoon Bilinski called a meeting of the employees after working hours in thesausage kitchen and almost all of them were present but no roll was taken. Themeeting lasted 15 or 20 minutes and was conducted on the premise that Bilinski knewhis employees had organized.Bilinski said to them, in effect, that he had heardthey had joined a union and inquired if that were true.He was answered in theaffirmativeAt the meeting, Bilinski expressed his hurt at their lack of confidencein him and he testified that he knew they did not have confidence in him because of"the mere fact that they had organized without my knowledge."Discussion was hadwith reference to the employees' dissatisfaction, chief of which was the fact that theyhad not received pay for holidays which fell on Saturdays (nonworking days) andsome minor mattersSoon after that meeting was over, Mein telephoned to Pizzoand told him of the meeting and it was agreed that they would seek recognition onthe morning of the following day, July 17.About 8 a.m. on July 17, 1959, Marvin Pizzo, representing Meat Cutters, and Ed-ward W Smith, representing Teamsters, visited the plant office where they met withJohn Bilinski, secretary and general manager; Walter Bilinski, treasurer; and AdeleMasenas, assistant treasurer.The answer of the Respondent Employer admitsthe allegations of the complaint that on or about July 17, 1959, Meat Cutters andTeamsters requested Respondent Employer to bargain collectively with respect totheir appropriate units respectively.Pizzo had with him a majority of the Meat Cutters cards signed by the productionand maintenance workers, and also the Teamsters signed cards representing all the 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDdriver-salesmen.Pizzo testified he placed all the cards on the table at which Johnand Walter Bilinski and Adele Masenas were sitting and offered to have them checkedby any impartial person, e.g., minister, priest, or rabbi.Pizzo's prehearing affidavitgiven to the Board sets forth he had the cards in his hand but omits any statementthey were placed on the table. John and Walter Bilinski and Adele Masenas testi-fied they did not see any cards until they were produced at the hearing.After stating that he had cards from a majority of the employees, Pizzo handedJohn Bilinski a recognition agreement form covering Meat Cutters only, asked himto sign it, and told him it was not binding but only a matter of form. Bilinski tele-phoned the Respondent Employer's general attorney, Walter Burke, finally reachinghim at home after an hour of trying. Bilinski summarized the situation to Burkeand read him the recognition form in question; told Burke that Pizzo had said it wasnot a binding agreement; and asked Burke if the Company should sign it. Pizzoasked to speak to Burke and told Burke "what our purpose was" and that "we hada majority of the people." Pizzo told Burke the paper was not binding. Burke askedPizzo to put Bilinski back on the telephone and then Burke told Bilinski he couldsign the recognition form if he was willing to rely on Pizzo's statement that it wasnot binding.Teamsters was not mentioned in the conversation.Thereupon, JohnBilinski signed theMeat Cutters recognition agreement.Either Pizzo or Smiththen dictated a similar agreement recognizing the Teamsters to Adele Masenas whotyped it out and Bilinski signed it. In addition to recognizing Meat Cutters andTeamsters, the agreement provided that bargaining negotiations would begin within10 days.Thus the meeting ended and, as Pizzo and Smith started to leave, An-thony Spazioso, the business agent for Teamsters Local 294, arrived. Spazioso wasintroduced and then all three left the premises.On Thursday, July 23, 1959, Pizzo sent a telegram to the Respondent Employerthat "we are ready to start negotiations as per our recognition agreement on Mon-day July 27."The telegram was signed "Marvin Pizzo Bus Rep Dist Union LocalOne Amalgamated Meat Cutters 890 Third St Albany N Y." No reply was madethereto.Meanwhile on Saturday, July 18, and Thursday, July 23, John Bilinski and AdeleMasenas consulted labor relations counsel, Robert H. Jones III, of Albany, NewYork, who advised them they had no proof that either Meat Cutters ar Teamstersrepresented a majority of its employees but only knew there was union activity ofsome extent. Jones also suggested to them that there was a serious question whether,ifPizzo alone had cards, the production and maintenance unit was an appropriatebargaining unit and questioned how Teamsters had any basis for claiming representa-tion of any employees.Pursuant to Jones' advice, John Bilinski, Walter Bilinski,and Adele Masenas met with Jones on Saturday, July 25, and executed separatepetitions, one covering production and maintenance employees and Meat Cuttersclaim (Case No. 2-RM-1034) and the other covering driver-salesmen and Team-sters claim (Case No. 2-RM-1035) which were mailed to the Regional Office ofthe Board that day.These petitions were dismissed on October 16, 1959, on thebasis of the filing of charges of unfair labor practices. Jones also prepared a noticeto the employees for the Company to post on its bulletin board and a statementfor the Company to read to Meat Cutters and Teamsters representatives if theyshould ask the Company to bargain collectively.On Monday, July 27, the abovenotice to employees (dated July 25) was posted.The notice read as follows:BILINSKI'SSAUSAGE MANUFACTURING CO.41 Lark StreetCohoes, N.Y.Phone 1250DEAR FELLOW EMPLOYEES: July 17th, representatives of the Meat Cutters andTeamsters unions came to us and told us all our employees bad signed cardsto be represented by them.They told us we had to sign papers "recognizing"their unions as your bargaining agents.We thought that if you'd all signedcards we had to sign the papers; so we signed. Later, many of you told usyou'd signed only because the unions told you everybody else had signed andif you didn't sign then you'd have to sign later and pay $25.00 to keep yourjobs.This, of course, is not true.No one has to join a labor union to holdhis job or his chances to get ahead here.Because we feel the unions tricked you and many of you would not havesigned up if the unions had told you the truth, we have filed with the NationalLabor Relations Board petitions. for elections, soyoucan tell us,by your ownsecret vote,whether you really want these unions to be your agents. BILINSKISAUSAGE MANUFACTURING COMPANY, INC.239Now we want to make three things absolutely clear:(1)As you may very well know, the National LaborRelationsAct givesyou the right to organize and bargain through any representative you maychoose-and we recognize and respect that right.(2)As we hope you also know, the National Labor Relations Act gives youanother right: the right to not join a labor union-that is, the right to representyourselves-and it protects this right by making it illegal for any labor unionto interfere with it or coerce you inexercising it.(3)Neither we nor the union is permitted to make you any promises ofbenefits or threats of injury to influence your choice in this matter.We will keep you posted on what the National Labor Relations Board does.Meanwhile, we earnestly hope you will give serious thought to this matter,which is very important to all of us. If the Meatcutters or Teamsters makethemselves your bargainingagents,theNational Labor Relations Act saysyou will lose your right to take your problems up direct with us, no matterhow personal your problem may be.We hope no outsiders will force theirway between us.Sincerely,THE BILINSKIFAMILY,[S] JOHN BILINSKI.JuLY 25, 1959On the same day, July 27, Pizzo telephoned to John Bilinski and they arranged tomeetthe next morning.On July 28, Pizzo and Spazioso met with JohnBilinskiand Adele Masenas at theplant office. Pizzo said he came to negotiate a contract and John Bilinski then reada statement above referred to which had been prepared by Jones.The statementread as follows:We find we may have had no legal right to recognize yourunions ascollectivebargaining representative of our employees without proper proof that yourunionsin fact represent a majority of them.We understandit isup to our em-ployees, not us, to say whether your unions are to be their representatives. Ifyourunionswill establish in a proper way that they in fact represent a majorityof our employees in appropriate bargaining units, we will be happy to recog-nize your unions and bargain collectively with them.Toward this end, wehave already filed petitions with National Labor Relations Board for determina-tion of your unions' status.According to John Bilinski, after he read the foregoing statement, Pizzo was verydisturbed; that Pizzo said, "Don't think any outfit your size is going to push usaround; we have a lot more money than you have and we'll bleed you to death";that his union would not have any vote, that it had signed cards and there wouldnot be any vote, and that Pizzo advised not to see a lawyer, that it cost one companymore than $50,000 to fight his union and the company had lost.According to Pizzo, after Bilinski read the statement, Pizzo again offered to showthe cards and have them checked against the payroll; but all that Bilinski repliedwas, "I have no comment to make outside of that [statement]."Anthony Spazioso, who accompanied Pizzo on July 28, testified that after Bilinskiread the prepared statement, Pizzo offered to show the cards but Bilinski refused;whereupon Spaziososaid,"We might as well get out of here, Pizzo" and they there-upon left the premises.On Monday, August 10, Meat Cutters and Teamsters separately filed the unfairlabor charges herein.On August 13, Peter Kopcha, a driver-salesman,approachedJohn Bilinski and asked him to recognize an independent union which "now had allof the employees signed"; and of which he was president. Bilinski replied that hecould not recognize an independent union because of the "mess" the Company wasin with the Meat Cutters and Teamsters.On August 17, Kopcha approached Bilinski again and repeated his inquirywhether Bilinski would recognize an independent union.Kopcha became disturbedand angry and Bilinski told him he would get him an answer from the Company'sattorney, Jones. Jones prepared a statement which Adele Masenas read to Kopcha.on or about August 18. The statement read as follows:Ihave spoken with our attorney about your statement that you and yourfellow employees have organized an independentunionand want this companyto recognize it and bargain collectively with it.He tells me we have no legalright to recognize yourunion-or, for that matter, any union-as collectivebargaining representative of our employees without proper proof that it in fact 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresents a majority of them.Ordinarily I would tell you that if a unionwill establish in a proper way it in fact represents a majority of our employeesin an appropriate bargaining unit we would be happy to recognize it and bar-gain with it for a proper contract.However, in this case I can not tell youthis.As you may know, both the Meat Cutters and Teamsters unions areclaiming they represent our employees and saying we must bargain with them.We have filed petitions with the National Labor Relations Board for electionsto determine where the Meat Cutters and Teamsters stand.They, in turn,have charged our company with unfair labor practice-they say we are im-properly refusing to bargain with them and have interfered with our employeesrights under National Labor Relations Act-and the Board is, I understand,investigating these charges right now.Meanwhile, frankly,we do not knowexactly where we stand.This is the best answer I can give you at this timeIwant you to understand I am not trying to be "cute"or "complicated" withyou.I am sure you will appreciate this when I tell you that if you have anyquestion about anything I've said you should feel perfectly free to call theNational Labor Relations Board in New York City and ask it about tlus matter.The Board's number is Plaza 1-5500 and a man named Samuel Korenblatt is,Iunderstand,handling the problems involving our company there.Nothing material happened for the next several months.Then on February 13,1960, all employees except one,including driver-salesmen,held a meeting.Accord-ing to Kopcha's pretrial affidavit,the employees were angry at what they con-sidered the Respondent Employer's delay in these proceedings.Mrs. Mary Flavin,an employee in the production and maintenance unit, drew up a petition dissolvingthe Independent Association,for submission to the Board, and all employees presentsigned it.They also agreed to demand that the Respondent Employer recognizeMeat Cutters alone as representing all of them,including driver-salesmen, in oneunit and voted to strike if Meat Cutters were not so recognized.On February 15, 1960, all the employees assembled at the plant and startedpicketing with signs reading:On Strike,Meat Cutters Local 1,AFL-CIOMeanwhile Kopcha had contacted Pizzo as he and Meat Cutters RepresentativeKaiser were on the picket line.On this same day, all the employees, includingdriver-salesmen, signed new cards designating Meat Cutters as their representative;none signed a card for the Teamsters and no Teamster representative was presenton the picket line.Kopcha informed John Bilinski, who had inquired what wasgoing on, that the employees would go to work if they were recognized throughPizzo and Kaiser. Bilinski did not recognize Meat Cutters and the strike continued.On the third day of the strike,February 18, 1960, Meat Cutters filed a petitionwith the Board in Case No. 2-RC-10512 for an"all inclusive unit of all Bilinskiemployees"except supervisors and statutory exclusions,to be represented by MeatCutters alone.This petition described a unit of "drivers and production employees"and identified Meat Cutters alone as petitioner.On March 15, 1960, at MeatCutters' request,the Board approved the withdrawal of that petition.At the timeof the hearing herein, Meat Cutters was continuing its picketing, the signs wereunchanged,and Teamsters had neither joined the picketing nor made any furtherdemand for recognition.ConclusionsThe question presented by the pleadings is whether the Respondent Employerviolated Section 8(a) (5) of the Act when it refused to negotiate with Meat Cuttersand Teamsters.The resolution depends on whether the Respondent Employer waslawfully within its rights in insisting that the claims of representation by MeatCutters and Teamsters be determined by a Board-conducted election.If upon allthe facts and surrounding circumstances,the Respondent Employer was motivatedin good faith by petitioning for an election, then the complaint should be dismissed.If, however,the Respondent Employer had no genuine doubt that the majority of itsemployees had designated Meat Cutters and Teamsters representatives in the re-spective units and used the procedure of petitioning for an election in order to gaintime within which to undermine the Unions, then a violation of the Act has beencommitted.There is considerable testimony as to whether the Respondent Employer wasproffered cards at the meeting of July 17,1959, when the Respondent Employerrecognized both Unions and agreed to begin negotiations within 10 days.TheRespondent Employer has introduced testimony that no cards were proffered onJuly 17, and were first seen at the hearing herein.On the other hand,I credit the BILINSKI SAUSAGE MANUFACTURING COMPANY, INC.241testimony that Pizzo had the cards at that meeting,proffered them to the Respond-ent Employer,and offered to have them checked by an impartial person againstthe payroll.Why, then, was such an offer not accepted? The answer in my opinionis that the Respondent Employer was not particularly interested in examining thecards because it knew from the information volunteered by an unnamed employeeand from the meeting called by the Respondent Employer onJuly 16, thata majority,if not all,the employees had organized.I find no merit to the contention of Respondent Employer that Teamsters, apartfrom Meat Cutters,had never requested negotiations.Respondent Employer recog-nized Teamsters and Meat Cutters on July 17, 1959',inwriting,and promised tonegotiate with them within 10 days.On July 28, when representatives of MeatCutters and Teamsters appeared at the plant, the Respondent Employer had toknow, and did know, they had cometo negotiatein accordance with its promiseto negotiate within 10 days.The Respondent Employer read a prepared state-ment from its attorney to both representatives of Meat Cutters and Teamsters onJuly 28, pointing out,inter aha,that if the Unions would establish in a proper waythat they,in fact, representedamajority ofemployees in appropriate bargainingunits, the Respondent Employer would be happy to recognize and bargain withthem;and further adding, "Toward this end, we have already filed petitions withNationalLaborRelations Board for determination of your unions'status."The Board has held that the right of an employer to insist upon a Board-directedelection is not absolute.United Butchers Abattoir,Inc.,123NLRB 946. In thatcase the union had previously filed a petition for certification but the Board heldthat if the employer entertains no reasonable doubt either with respect to the appro-priateness of the proposed unit or the union's representative status, he cannot insiston a Board-directed election.In the case at bar, the Respondent Employer had no genuine doubt of the Unions'representative status. It had no doubt at all for at the time when John Bilinski metwith Pizzo and Smith on July 17, Bilinski knew,as he testified,that his employeeshad organized from the information supplied to him by an unnamed employee onJuly 16, and from the meeting of the employees called by Bilinski on the same after-noon of July 16.In view of the Respondent Employer's unfair labor practices as found above (theviolations of Section 8 (a) (1) ), I find that the Respondent Employer's refusal to ne-gotiate with Meat Cutters and Teamsters on July 27, 1959, and at all times there-after,was not based on any bona fide doubts as to the appropriateness of the pro-posed units or the Unions'majority status,respectively,but was intended to gaintime within which to undermine their representative status and therefore was vio-lative of Section 8 (a) (5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Employer set forth in section III, above, oc-curring in connection with Respondent Employer's operations described in section 1,above, have a close,intimate and substantial relationship to trade, traffic,and com-merce among the several States, and tend to lead to labor disputes obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent Employer has engaged in certain unfair labor prac-tices, I shall recommend that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.Upon the foregoing findings of fact and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Amalgamated Meat Cutters,Butcher Workmen and Affiliated Crafts of NorthAmerica, District Union Local No. 1; AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.2.All production and maintenance employees of Respondent Employer employedat its Cohoes plant, exclusive of all other employees and all supervisors as definedin Section 2(11) of the Act,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.3.The above-named Union was on July 16, 1959, and since that date has beenat all times,the exclusive representative of all employees in the aforesaid appropriateunit for the purposes of collective bargaining within the meaning of Section 9(a)of the Act. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Local294, International Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America, is a labor organizationwithin themeaning of Section2(5) of the Act.5.All driver-salesmen employees of the Respondentemployedat its Cohoesplant, exclusiveof all otheremployees and all supervisors as defined in Section2(11) of the Act, constitutea unit appropriatefor the purposesof collective bar-gaining within the meaning of Section9(b) of the Act.6.The above-named Unionwas on July 16, 1959, andsince that date has beenat all times, the exclusiverepresentative of all employees in the aforesaid appropri-ate unit for the purposesof collectivebargaining within the meaning of Section9(a) ofthe Act.7.By refusingon July 27,1959, and at all timesthereafter,to bargain collec-tively with the above-named Unions, respectively,as the exclusive representatives oftheir employees in the aforesaid appropriate units, the Respondent Employer hasengaged in and is engaging in unfairlaborpractices within the meaning of Section8(a)(5) of the Act.8.By interferingwith,restraining,and coercing its employees in the exercise ofrights guaranteed in Section7 of the Act,the RespondentEmployerhas engagedin and is engaging in unfair laborpracticeswithin the meaning of Section 8(a)(1)of the Act.9.The aforesaidunfairlabor practices are unfairlabor practicesaffecting com-merce within the meaning of Section 2(6) and(7) of the Act.10TheRespondent Employer did not and has not engaged in unfair laborpractices within the meaning of Section 8 (a) (2) ofthe Act.[Recommendationsomitted frompublication.]Comite de Empleados de Simmons,Inc. (also known as Comitede Negociaciones de los Empleados de la Simmons,Inc.) andits officers and/or agents Miguel Pacheco Cintron,Angel LuisGambaro,JuanA. Garcia,Jose C. Burgos,and Filiberto AvilesPadilla; and/or Teamsters,Chauffeurs,Warehousemen andHelpers, Local901, IBTCW& H of AmericaandSimmons, Inc.Comite de Empleados de Simmons,Inc. (also known as Comitede Negociaciones de los Empleados de la Simmons,Inc.) andits officers and/or agents Miguel Pacheco Cintron,Angel LuisGambaro,JuanA. Garcia,Jose C. Burgos, and Filiberto AvilesPadilla;and/or Teamsters,Chauffeurs,Warehousemen andHelpers, Local901, IBTCW &H of AmericaandSeafarersInternational Union of North America, Atlantic&Gulf Dis-trict,P.R.Division,AFL-CIO.CasesNos. 34-CC-60 and24-CC-61.July 19, 1961SUPPLEMENTAL DECISION AND ORDEROn June 17, 1960, the Board issued a Decision and Order 1 in theabove-entitled proceeding in which the Board found, contrary to theTrial Examiner, that Respondents Comite de Empleados de Simmons,Inc., herein called the Comite, and Miguel Pacheco Cintron, AngelLuis Gambaro, Juan A. Garcia, and Jose C. Burgos had not engagedin conduct violative of Section 8(b) (4) (C) of the Act, and, there-1127 NLRB 1179132 NLRB No. 27.